    Case 1:19-cv-01911-DLI-JO Document 22 Filed 08/22/19 Page 1 of 1 PageID #: 54
                                                                                 225 Broadway, Suite 613
                                                                                 New York NY 1 0007

                                                                                 A   oqo-tst-etqz
                                                                                 E   212-964-9s16
                                                                                 x   psverd@sverdlawfi rm.com
                                                                                 @ www.sverdlawfirm.com
August 22, 2019

The Hon. James Orenstein
United States District Magistrate Judge
225 Cadman Plaza East
Brooklyn, NY 11201


                      Re:    Christopher O'Rourke v. 189 Bedford Tacos LLC et al
                             Case No.: 1:19-cv-01911 (DLI)(JO)
                             NOTICE OF SETTLEMENT: LETTER MOTION


Greetings Judge Orenstein,

        Please note that the undersigned is the attorney for plaintiff in the above referenced
matter. I am pleased to report that the parties have reached a settlement in this action. The
parties join in this Letter Motion seeking a stay of all court proceedings in this matter
through September 30, 2019, while the settlement agreement is consummated.

       Thank you for your attention and courtesy in this matter.

Very truly yours,




 Peter Sverd, Esq.
